Citation Nr: 1550515	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for fecal incontinence with urinary frequency.

2.  Entitlement to service connection for an inguinal hernia.

3.  Entitlement to service connection a right elbow disability.

4.  Entitlement to service connection a left elbow disability.

5.  Entitlement to service connection chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for a chronic disability manifested by blood clots in the left lower extremity.

7.  Entitlement to service connection for feet fungus.

8.  Entitlement to service connection chronic venous insufficiency in the right leg.

9.  Entitlement to ratings in excess of 10 percent from March 1, 2011, and 20 percent from April 9, 2012, for prostate cancer.

10.  Entitlement to a rating in excess of 20 percent for a low back disability.

11.  Entitlement to a rating in excess of 10 percent for ischemic heart disease.

12.  Entitlement to a compensable rating for a right hand disability.

13.  Entitlement to a compensable rating for a left hand disability.

14.  Entitlement to an effective date earlier than March 5, 2009, for the grant of service connection for prostate cancer.

15.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for bilateral pes planus.

16.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for a low back disability.

17.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for right leg radiculopathy.

18.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for left leg radiculopathy.

19.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for a right knee disorder.

20.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for left knee disorder.

21.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for hemorrhoids.

22.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for ischemic heart disease.

23.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for a right hand disability.

24.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for a left hand disability.

25.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for a right shoulder disability.

26.  Entitlement to an effective date earlier than May 21, 2012, for the grant of service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant's attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 1971.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a September 2012 and May 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In November 2015, the Veteran's attorney testified on his behalf at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  

The Board finds that despite the United States Court of Appeals for Veterans Claim's (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) the current appeal does not raise a claim for a total rating based on individual unemployability (TDIU) because the Veteran, following the RO implementing the below decision, will be receiving a combined 100 percent schedular rating at all times during the pendency of his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's fecal incontinence is manifested by impairment of sphincter control with extensive leakage and fairly frequent involuntary bowel movements at all times during the pendency of the appeal.

2.  The preponderance of the evidence shows that the Veteran's urinary frequency is manifested by daytime voiding interval less than one hour or awakening to void five or more times per night at all times during the pendency of the appeal.

3.  At the November 2015 video hearing, after perfecting his appeal of the denial of his claims for service connection for an inguinal hernia, right and left elbow disabilities, COPD, blood clots in the left lower extremity, feet fungus, and chronic venous insufficiency in the right leg; the claims for higher ratings for prostate cancer, a low back disability, ischemic heart disease, and right and left hand disabilities; and the claims for earlier effective dates for the gran of service connection for prostate cancer, bilateral pes planus, a low back disability, right and leg radiculopathy, right and knee disorders, hemorrhoids, ischemic heart disease, right and left hand disabilities, and right and left shoulder disabilities, and prior to the promulgation of a Board decision, the Veteran's representative notified VA that he would withdraw his appeal as to these claims if the Board granted a 60 percent rating for fecal incontinence and a separate 40 percent rating for urinary frequency.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for fecal incontinence are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.114, Diagnostic Codes 7332 (2015).

2.  The criteria for a separate 40 percent rating for urinary frequency are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.115a, 4.115b, Diagnostic Codes 7528 Diagnostic Code 7528 (2015).

3.  The criteria for withdrawal of a Substantive Appeal as to the claims for service connection for an inguinal hernia, right and left elbow disabilities, COPD, blood clots in the left lower extremity, feet fungus, and chronic venous insufficiency in the right leg; the claims for higher ratings for prostate cancer, a low back disability, ischemic heart disease, and right and left hand disabilities; and the claims for earlier effective dates for the gran of service connection for prostate cancer, bilateral pes planus, a low back disability, right and leg radiculopathy, right and knee disorders, hemorrhoids, ischemic heart disease, right and left hand disabilities, and right and left shoulder disabilities, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Rating Claims

The Veteran and his representative assert that his fecal incontinence meets the criteria for a 60 percent rating and his urinary frequency meets the criteria for a separate 40 percent rating.  The Veteran's representative also testified that a grant of these ratings would satisfy the claimant's appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's fecal leakage is currently rated as 10 percent rating disabling under 38 C.F.R. § 4.114, Diagnostic Code 7332.

Diagnostic Code 7332 provides ratings for "[r]ectum and anus, impairment of sphincter control."  38 C.F.R. § 4.114.  A 10 percent rating is warranted for constant slight, or occasional moderate leakage.  Id.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  Id.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Id.  Finally, a 100 percent rating is warranted when there is complete loss of sphincter control.  Id. 

With the above criteria in mind, the Board finds that the record contains competent lay statements from the Veteran and others that his adverse symptomatology includes impairment of sphincter control with extensive leakage and fairly frequent involuntary bowel movements because this adverse symptomatology is observable by a lay person.  See Davidson.  The Board also finds that these claims regarding fecal leakage and involuntary bowel movements are credible because this adverse symptomatology is consistent with the other evidence of record.  Id.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran meets the criteria for a 60 percent rating for fecal incontinence.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

Therefore, since the schedule for rating disabilities specifically provides separate ratings for fecal incontinence under 38 C.F.R. § 4.114, Diagnostic Code 7332 and urinary frequency under 38 C.F.R. § 4.115a, Diagnostic Code 7528, the Board will next consider if the criteria for a separate rating for urinary frequency is warranted.

In this regard, 38 C.F.R. § 4.115b, Diagnostic Code 7528 provides that malignant neoplasms of the genitourinary system, is rated as 100 percent disabling.  38 C.F.R. § 4.115b.  A Note to this code section states that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

Under 38 C.F.R. § 4.115a, renal dysfunction with albumin and casts with history of acute nephritis or hypertension non-compensable under Diagnostic Code 7101, warrants a non compensable rating; with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101, warrants a 30 percent rating; with constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under Diagnostic Code 7101, warrants a 60 percent rating; with persistent edema and albuminuria with  BUN 40 to 80 mg% or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating; and requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.

Under 38 C.F.R. § 4.115a, voiding dysfunctions are rated as urine leakage, frequency, or obstructive voiding.

In this regard, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating; the need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating; and the use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating; with a daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating; and with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructive voiding symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a non-compensable evaluation.  Marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or a combination of post-void residuals greater than 150 cc, uroflowmetry with a marked diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  Id.

With the above criteria in mind, the Board will first consider urinary frequency.  38 C.F.R. § 4.115a.  In this regard, the Board finds that the record contains competent lay statements from the Veteran and others that his adverse symptomatology includes urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night because this adverse symptomatology is observable by a lay person.  See Davidson.  The Board also finds that these claims regarding urinary frequency are credible because this adverse symptomatology is consistent with the other evidence of record.  Id.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran meets the criteria for a separate 40 percent rating for urinary frequency.  38 C.F.R. §§ 4.115b, 4.115a, Diagnostic Code 7528.  

Moreover, because the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of his appeal, the Board finds that stages ratings are not warranted and these ratings are effective for the entire appeal period.  See Hart, Fenderson.

Lastly, the Board finds that it need not consider whether the Veteran is entitled to higher ratings for either of the above disabilities, to include on an extraschedular bases.  The Board has reached this conclusion because at the November 2015 video hearing the Veteran's attorney stated that the appellant would withdraw from appellate status all of his other claims if the Board found that he met the criteria for a 60 percent rating for fecal incontinence and a separate 40 percent rating for urinary frequency.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").


The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, at the November 2015 video hearing, the Veteran's attorney stated that the appellant would withdraw from appellate status all of his other claims if the Board found that he met the criteria for a 60 percent rating for fecal incontinence and a separate 40 percent rating for urinary frequency at all times during the pendency of the appeal.  In the above decision, the Board has granted the Veteran the benefit he sought.  

Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to the claims for service connection for an inguinal hernia, right and left elbow disabilities, COPD, blood clots in the left lower extremity, feet fungus, and chronic venous insufficiency in the right leg; the claims for higher ratings for prostate cancer, a low back disability, ischemic heart disease, and right and left hand disabilities; and the claims for earlier effective dates for the gran of service connection for prostate cancer, bilateral pes planus, a low back disability, right and leg radiculopathy, right and knee disorders, hemorrhoids, ischemic heart disease, right and left hand disabilities, and right and left shoulder 

disabilities.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

A 60 percent rating is granted for fecal incontinence at all times during the pendency of the appeal.
 
A separate 40 percent rating is granted for urinary incontinence at all times during the pendency of the appeal.

The appeal of the denial of the claims for service connection for an inguinal hernia, right and left elbow disabilities, COPD, blood clots in the left lower extremity, feet fungus, and chronic venous insufficiency in the right leg; the claims for higher ratings for prostate cancer, a low back disability, ischemic heart disease, and right and left hand disabilities; and the claims for earlier effective dates for the gran of service connection for prostate cancer, bilateral pes planus, a low back disability, right and leg radiculopathy, right and knee disorders, hemorrhoids, ischemic heart disease, right and left hand disabilities, and right and left shoulder disabilities are dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


